EXHIBIT 10.13

 

THIRD AMENDMENT TO LEASE

 

THIS AGREEMENT, dated for reference purposes only, March 1, 2002, is made by and
between Copper Mountain Trust Corporation, Trustees, for Quest Group Trust VI
(“Landlord”), and Pixelworks, Inc., an Oregon Corporation (“Tenant”).

 

RECITALS:

 

A.                                   The parties hereto entered into a Lease
dated May 1, 1998, and amended by Addendum A dated May 1, 1998 and First
Amendment to Lease dated August 11, 2000, and Second Amendment to Lease dated
January 24, 2001 (the “Lease”), for certain real property commonly known as
Suite 111, 997 rentable square feet, Suite 110, 1,742 rentable square feet,
Suite 107, 1,910 rentable square feet, and Suite 100, 3,029 rentable square
feet, for a total of 7,678 rentable square feet, known as “Existing Premises”,
located in Lakeside Center, a Class A office building described as 8100 S.W.
Nyberg Road, Tualatin, Oregon 97062.

 

B.                                     The parties desire to expand the Premises
and to amend certain provisions thereof.

 

NOW, THEREFORE, the parties hereto hereby agree as follows:

 

 

1.                                       Effective April 1, 2002 Tenant shall
expand into an additional 6,018 rentable square feet, Suites 105 (1,347 rsf) and
207 (4,671 rsf), known as the “Expansion Premises” as outlined on the attached
Exhibits A-1 and A-2. Tenant and Landlord also agree to extend the Existing
Premises lease term 13 months effective September 1, 2002.  The lease
termination date for both the Existing and Expansion Premises shall be September
30, 2003.  Total rentable square footage for Tenant as of  April 1, 2002 shall
be 13,696 rentable square feet.

 

2.                                       Effective April 1, 2002 and continuing
throughout the Lease Term, the additional monthly rent for the Expansion
Premises plus the current base rent, per the Lease is as follows:

 

 

 

Suites 100/107/110/111

 

 

 

Suites 105/207

 

 

 

 

Existing Premises

 

 

 

Expansion Premises

 

Total Rent

04/01/02 - 08/31/02

 

$

14,564.00/mo.

 

+

 

$

11,033.00/mo.

 

$

25,597.00/mo.

09/01/02 - 09/30/03

 

$

15,036.00/mo.

 

+

 

$

11,033.00/mo.

 

$

26,069.00/mo.

 

3.                                       Tenant will lease the Expansion and
Existing Premises in “as is” condition.  Any tenant improvements to the
Expansion and Existing Premises would be at Tenant’s cost with Landlord
approval.  Any tenant improvement construction work must be performed by a
contractor signatory to the construction unions.

 

4.                                       Tenant shall deposit with Landlord
additional security deposit in the amount of $11,505.00 on April 1, 2002. 
Tenant’s total security deposit will be $26,069.00.

 

5.                                       Tenant’s base year for operating
expenses for the Existing and Expansion Premises shall be calendar year 2002. 
Prorata share of operating expenses for the Existing and Expansion Premises
shall be 24.72%.  Tenant shall continue to pay prorata share of operating
expenses on Existing Premises as stipulated in the Lease Agreement and
Amendments through August 31, 2002.

 

6.                                       Landlord will provide Tenant one
48-month option to extend the lease term. Tenant must provide Landlord 120 days
prior written notice of Tenant’s intent to exercise renewal option.  The rent
schedule for the renewal option is as follows:

10/01/03 - 12/31/04                               $23.50/sf

01/01/05 - 09/30/07                               $24.00/sf

 

7.                                       Landlord shall pay a 5% broker fee to
Corporate Property Services on the Expansion Premises (Suites 105 and 207). 
Landlord does not pay a broker fee on the Existing Premises lease extension.

 

8.                                       As amended by this Third Amendment to
Lease, the Lease shall remain in full force and effect, including all items in
the Third Amendment to Lease now signed.

 

IN WITNESS WHEREOF, the parties hereto have executed this Lease Amendment.

 

LANDLORD:

 

TENANT:

Copper Mountain Trust, as Trustee for

 

Pixelworks, Inc., an Oregon Corporation

Quest Group Trust VI

 

 

 

 

 

 

By:

 

 /s/ Tim West

 

 

By

 

 /s/ Hans Olsen

Tim West, Vice President

 

Hans Olsen, Executive Vice President

 

Date:

 

         3/21/02

 

 

Date:

 

         3/11/02

 

--------------------------------------------------------------------------------